REDMANN, Judge.
The record in this case supports the trial court’s decision that defendant did not exercise the reasonable care owed by a depositary in respect to plaintiff’s new outboard engine. Defendant knew that its yard’s chain-link fence, although protected by barbed wire at its top, had a ten to 15 inch opening at its bottom over a three to five foot area which, as one would reasonably foresee, would greatly facilitate the theft of an outboard motor. Moreover, defendant knew that it had been the victim of motor theft in the past. We simply cannot reverse the trial court’s reasonable inference that defendant breached its duty towards plaintiff. See Canter v. Koehring Co., La. 1973, 283 So.2d 716.
Affirmed.